Citation Nr: 1619966	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  13-03 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to June 2, 2011, for service-connected coronary artery disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from July 1969 to January 1972 and December 1990 to May 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction is currently held by the RO in Houston, Texas.  The Veteran testified before the Board at a February 2016 hearing; a transcript of that hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case but finds that a remand is necessary to develop the record and provide the Veteran a VA medical opinion.  First, the Veteran requested an opportunity at his February 2016 hearing to locate additional private records.  Because these records have not been associated with the claims file, the Veteran should be given an opportunity to provide these records or authorize VA to obtain them.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Next, the Veteran has submitted a March 4, 2002 letter demonstrating that he was discharged from the National Guard due to anemia and valvular heart disease with cardiac insufficiency.  A December 2, 2004 email from the Texas Army National Guard indicates that they did not start keeping soldiers' medical records until 2003.  This email also recommended contacting the Army Reserve Personnel Center (ARPERCEN) to see if his records were on file there.  It is unclear whether ARPERCEN has been contacted, therefore VA must attempt to obtain these records from ARPERCEN and other potential sources.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2) (2015).

Finally, the record demonstrates that the Veteran was diagnosed with coronary artery disease on June 2, 2011.  It is uncertain, however, whether medical records prior to this date establish ischemic heart disease from an earlier date, as alleged by the Veteran.  Thus, a VA medical opinion is necessary to determine whether the evidence supports a diagnosis of ischemic heart disease prior to June 2, 2011.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any VA or private medical treatment received for his heart condition, including the cardiologist, Dr. T. S., who wrote a May 19, 2004 referral letter to the Veteran's primary care provider.  

Provide the Veteran with medical release forms and request that he complete them authorizing VA to obtain complete medical records from any private medical providers.  If valid medical release forms are received, obtain copies of all available treatment records from the identified private physicians and facilities.  Copies of the records must be associated with the virtual claims file. All efforts to obtain the records must be documented in the claims file.

2.  Make all necessary efforts to obtain medical records pertaining to the Veteran's service in the National Guard, including the March 2002 Medical Duty Review Board review.  This should include contacting the National Personnel Records Center (NPRC) and ARPERCEN. 

All efforts to obtain the reported records must be documented in the claims file and any records received pursuant to this request must be associated with the claims file.  If the AOJ determines that such records are unavailable or do not exist, a memorandum explaining the efforts undertaken to obtain them should be completed and added to the claims file.

3.  After completing the above, obtain a VA medical opinion regarding whether it is as likely as not that the Veteran had ischemic heart disease prior to June 2, 2011.  If the evidence supports a diagnosis prior to June 2, 2011, the opinion writer should identify the earliest date from which ischemic heart disease can be diagnosed.  

This opinion should specifically address the March 4, 2002 Medical Duty Review Board's finding that the Veteran has "[v]alvular heart disease with cardiac insufficiency at functional capacity of Class II or worse as defined by the New York Heart Association," as well as  the statements in the May 19, 2004 referral letter from Dr. T. S. 

The opinion writer must review the claims file and provide a full rationale (i.e. basis) for any expressed medical opinions.

4.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




